UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                          Case # 17-CR-6108-FPG

v.                                                                        DECISION AND ORDER


ANDREW WOODHOUSE,

                                                       Defendant.


                                                INTRODUCTION

         On May 5, 2020, Defendant Andrew Woodhouse filed a Motion for Compassionate

Release, ECF No. 130, arguing that his medical conditions warranted his release because they put

him in a higher risk category for contracting COVID-19, particularly given the challenge the prison

environment poses to mitigating exposure. Id. On May 20, 2020, the Court issued a Decision and

Order, ECF No. 135, denying Defendant’s Motion.

         On November 5, 2020, Defendant filed a pro se motion asking the Court to reconsider that

denial. ECF No. 136. Defendant seeks reconsideration on the grounds that, inter alia, (1) case

numbers at Federal Correctional Institution Fort Dix have continued to increase, including in

Defendant’s specific housing unit, id. at 2-3, and (2) Defendant tested positive for COVID-19 on

November 2, 2020, ECF No. 139 at 2. On December 18, 2020, the Government responded in

opposition to Defendant’s Motion for Reconsideration. ECF No. 144. 1 For the reasons set forth

below, Defendant’s Motion is DENIED.




1
 The Court also received several letters from Defendant, a letter from Defendant’s father, and several additional briefs.
ECF Nos. 137, 139, 140, 141, 143, 145, 148, 149. The Court has considered these filings in addition to Defendant’s
Motion.

                                                           1
                                                 DISCUSSION

        The standard for granting a motion for reconsideration is strict, and reconsideration
        will generally be denied unless the moving party can point to an intervening change
        in controlling law, the availability of new evidence, or the need to correct a clear
        error or prevent manifest injustice. A motion for reconsideration may not be used
        to advance new facts, issues or arguments not previously presented before the
        Court, nor may it be used as a vehicle for relitigating issues already decided by the
        Court.
United States v. Sharif, No. 3:13-cr-172 (SRU), 2020 U.S. Dist. LEXIS 205980, at *1 (D. Conn.

Nov. 4, 2020) (internal citations and quotation marks omitted).

        Here, Defendant does not present any change in controlling law. He asks the Court to

reconsider its decision because he has now contracted COVID-19 and because the case numbers

at FCI Fort Dix, including in Defendant’s specific housing unit, have allegedly increased. ECF

No. 136 at 2-3; ECF No. 139 at 2.

        In its Decision and Order, ECF No. 135, denying compassionate release, the Court

concluded “the § 3553(a) factors would not be served by his release.” ECF No. 135 at 6. In

reaching that conclusion, the Court noted that “a 70-month sentence was and remains appropriate.”

Id. at 7.

        The fact that Defendant has now contracted the virus weighs against release because

Defendant does not indicate that he has suffered any complications (or even symptoms) from

contracting the virus. 2 See, e.g., United States v. Dimmie, No. 15 Cr. 5-3 (NSR), 2020 U.S. Dist.

LEXIS 206183, at *2 (S.D.N.Y. Nov. 3, 2020) (denying reconsideration of denial of

compassionate release to inmate who served two thirds of his sentence, had several underlying

medical conditions, and contracted COVID-19). Therefore, even given that Defendant has now



2
 Defendant states that he is in “grave danger due to elevated risk for life-long complications, reinfection, and even
death” and also states that he “could now be damaged for the remainder of his life.” ECF No. 139 at 3 (emphasis
added). However, he does not indicate that he has in fact suffered any complications or symptoms while incarcerated.

                                                         2
tested positive for COVID-19, a reduction in Defendant’s sentence would still be inconsistent with

the 18 U.S.C. § 3553(a) sentencing factors. See United States v. Johnson, No. 17 Cr. 212 (NRB),

2020 U.S. Dist. LEXIS 220504, at *3-4 (S.D.N.Y. Nov. 24, 2020) (denying reconsideration where

defendant’s pre-diabetes progressed to Type 2 diabetes, because the court had already considered

defendant’s health conditions and COVID-19 positivity rates at his prison facility, and the change

in defendant’s diabetes diagnoses failed to outweigh the 18 U.S.C. § 3553(a) sentencing factors).

       Similarly, the alleged increase in positivity rate at Fort Dix does not alter the Court’s

calculus. Recent BOP data suggests that the infection rate has been brought under control. See

COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, http://www.bop.gov/coronavirus/ (last

visited July 12, 2021). According to the Bureau of Prisons, as of July 12, 2021, FCI Fort Dix had zero

inmates with confirmed active cases of the virus and 2 staff members with confirmed active cases. Id. In

any event, even assuming there were an active, uncontained outbreak, that fact would not outweigh

the § 3553(a) factors that supported, and continue to support, Defendant’s sentence.

                                          CONCLUSION

       Accordingly, Defendant’s Motion for Reconsideration is DENIED.

       IT IS SO ORDERED.

Dated: July 13, 2021
       Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




                                                   3
